Citation Nr: 0617138	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-03 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for a low back 
disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to February 
1954.

In December 1974, the New York, New York, Regional Office 
(RO) of the former Veterans Administration (now Department of 
Veterans Affairs (VA)) issued a decision denying the 
veteran's claims for nonservice-connected pension benefits 
and for service connection for a low back disorder.  The RO's 
January 1975 letter notified the veteran of the denial of the 
nonservice-connected pension benefits, but made no reference 
to the adverse decision on service connection for a low back 
disorder.  Accordingly, the issue of service connection for a 
low back disorder is still pending.  The veteran's 
correspondence initiating the current appeal, received on May 
31, 2002, constitutes the notice of disagreement with the 
December 1974 adjudication on service connection for a low 
back disorder.

The current appeal to the Board of Veterans' Appeals (Board) 
arises from the New York, New York RO's December 2001 rating 
decision that denied service connection for residuals of a 
left knee injury and determined that new and material 
evidence had not been received to reopen the claim for 
service connection for a low back disorder.  However, as 
indicated above, the original December 1974 adjudication of 
service connection for a low back disorder never became final 
because of the defective notice.  See Myers v. Prinicipi, 16 
Vet. App. 228 (2002).  Accordingly, the Board has 
recharacterized the issue on appeal as a claim for service 
connection.

In August 2004, the veteran testified before the Board at a 
hearing that was held at the RO.


FINDINGS OF FACT

1.  The veteran's left knee condition (pain with occasional 
swelling) first manifested many years after service and is 
not related to his service or any aspect thereof.

2.  The veteran's current low back disorder (degenerative 
arthritis of the lumbar spine) first manifested many years 
after service and is not related to his service or any aspect 
thereof.

CONCLUSIONS OF LAW

1.  The veteran's current left knee condition was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).

2.  The veteran's current lumbar spine disorder (degenerative 
arthritis) was not incurred in or aggravated by his active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims, and 
the appeal will be denied.

As an initial matter, the Board notes that according to the 
National Personnel Records Center (NPRC), the veteran's 
service records are presumed to have been destroyed in a fire 
in 1973.  When a veteran's records have been destroyed, VA 
has an obligation to search for alternative records that 
might support the veteran's case.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992).  In a letter dated in June 2001, the RO 
advised the veteran of the loss of his service medical 
records.  

The veteran contends that he injured his left knee and his 
back during basic training.  Due to the length of time that 
has passed since basic training, however, the veteran 
reported that he was unable to recall exactly how he incurred 
these injuries.  As noted previously, his service medical 
records are unavailable, and his account of knee and spine 
injury in service is therefore not corroborated.  The Board 
thus finds that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims for service connection of his 
current left knee and lumbar spine conditions.  38 C.F.R. 
§ 3.303(b).  The first clinical evidence of treatment related 
to a back condition is dated in November 1974, when the 
veteran underwent VA examination of his spine in conjunction 
with his claim for service connection of a low back disorder.  
Physical examination revealed mild tenderness over the lumbar 
region, with restricted motion.  X-ray examination revealed 
degenerative changes of the spine.  The impression was mild 
residual back condition.  The Board notes that the veteran 
reported that he first received treatment for back pain in 
the 1950's from John H. Isquith, M.D., however, a letter 
received in January 1975 from Dr. Isquith noted that he had 
treated the veteran for chronic low back syndrome since 
January 1973.  Dr. Isquith also noted that X-ray examination 
in October 1974 revealed mild degenerative arthritic changes 
of the lumbar spine.  The first clinical evidence of record 
relating to a left knee condition is dated in January 1994.  
At that time, the veteran complained of swelling of his 
knees, legs, and feet for the past four weeks.  The 
assessment was "rule out gout."  Gout was officially 
diagnosed in July 1997.  A treatment record dated in November 
1997 noted that the veteran complained of pain in his knees 
and elbows once or twice a year.  He was directed to take 
medication prescribed to him for relief of pain.  VA 
treatment records dated from July 1997 to August 2005 show 
periodic complaints of low back and left knee pain.  At no 
time did any physician relate the veteran's low back or left 
knee discomfort to his active service.

In this case, there are no records which reflect treatment 
for spine problems dated prior to January 1973, approximately 
19 years after separation from service.  Additionally, there 
are no records which reflect treatment for left knee problems 
dated prior to January 1994, approximately 50 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claims.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's low back and 
left knee disorders.   Therefore, service connection for low 
back and left knee disorders is not warranted.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In recent statements in support of his claim, and in 
testimony, the veteran and his daughter have attributed his 
left knee and lumbar spine disorders to his active service; 
however, as laypersons, the veteran and his daughter are not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The Board 
acknowledges that the veteran and his daughter are competent 
to give evidence about current symptoms and what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The veteran also alleges continuity of symptomatology with 
regard to back pain since service, but his allegations are 
not supported by the objective evidence.  The evidence as a 
whole shows no treatment for any lumbar spine condition for 
approximately nineteen years following the veteran's 
separation from service.  38 C.F.R. § 3.303(b) (2004); Mense 
v. Derwinski, 1 Vet. App. 354 (1991).  While the veteran 
reported that he first received treatment for his back from 
Dr. Isquith in 1954, a January 1975 letter from Dr. Isquith 
noted that he had treated the veteran only since January 
1973.  

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service medical 
records have been lost or destroyed.  Pruitt v. Derwinski, 2 
Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  In this case, the Board finds that VA has met 
this heightened duty, as multiple attempts to locate records 
were made. 

The weight of the medical evidence demonstrates that the 
veteran's left knee and lumbar spine disorders were not 
caused by any incident of service.  As the preponderance of 
the evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2001, April 2004, 
and August 2005; a rating decision in December 2001; and a 
statement of the case in December 2002. These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir. Apr. 5, 1996) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson,  19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a left knee condition is denied.

Service connection for a low back disorder is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


